Insufficiency of testimony, and refusal to so instruct the jury, are the only grounds upon which rehearing is asked. Mash was found at two points in appellant's pasture, near each of which wagon tracks — said in testimony to have been made by the same wagon — were found. From the mash found nearest appellant's residence, being two or three hundred yards distant therefrom, said wagon tracks were followed and led without break to appellant's wagon then standing at his house. We think these facts, coupled with others found in the record, entirely sufficient to support the judgment.
The motion for rehearing will be overruled.
Overruled. *Page 272